VAN DYKE, J.
This is a third appeal in the action of Campbell v. Campbell, the first two appeals having been this day decided. (See Campbell v. Campbell, ante, p. 732 [238 P.2d 81], and Campbell v. Campbell, ante, p. 736 [238 P.2d 84].) After the rendition of the supplemental judgments concerned in the first and second appeals the trial court again on motion of respondent entered a third and supplementary judgment and order that respondent recover from appellant accrued alimony becoming due after the rendition of the second judgment. The grounds of the appeal here urged are the same as those disposed of in the first and second appeals, and by reason of what has been heretofore said in deciding those appeals the judgment herein appealed from is affirmed.
Adams, P. J., and Peek, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied January 24, 1952.